IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                  May 17, 2016 Session

               STATE OF TENNESSEE v. DOMINIQUE GREER

                Appeal from the Criminal Court for Hamilton County
                        No. 277886 Rebecca J. Stern, Judge
                     ___________________________________

                  No. E2015-00922-CCA-R3-CD – Filed May 17, 2017
                       ___________________________________


Defendant, Dominique Greer, was convicted of first degree felony murder and attempted
especially aggravated robbery. He received a life sentence for felony murder and eight
years for attempted especially aggravated robbery to be served concurrently to the
sentence for felony murder. On appeal, Defendant argues: (1) the trial court erred by
admitting evidence of a prior robbery; (2) the trial court erred by instructing the jury that
it could consider the prior robbery for issues other than intent and identity; (3) the trial
court erred by allowing Detective Merritt to testify concerning Defendant’s cell phone
records; (4) the trial court erred by overruling Defendant’s motion to suppress; (5) the
trial court erred by allowing a constructive amendment to the felony murder indictment;
(6) the evidence was insufficient to support Defendant’s felony murder conviction; and
(7) there was cumulative error. Following our review, we reverse the judgments of the
trial court because the trial court committed reversible error in its final charge to the jury.

                      Tenn. R. App. P. 3 Appeal as of Right;
              Judgments of the Criminal Court Reversed and Remanded

THOMAS T. WOODALL, P.J., delivered the opinion of the Court, in which JAMES
CURWOOD WITT, JR., J., joined. D. KELLY THOMAS, JR., J., filed a concurring opinion.

Jay Underwood, Chattanooga, Tennessee, (on appeal) and Daniel J. Ripper, Chattanooga,
Tennessee, (at trial) for the appellant, Dominique Greer.

Herbert H. Slatery III, Attorney General and Reporter; Lacy Wilber, Senior Counsel; M.
Neal Pinkston, District Attorney General; and Lance Pope and Kristen Spires, Assistant
District Attorneys General, for the appellee, State of Tennessee.
                                       OPINION

Background

404(b) Hearing

        Steve Carroll testified that he is an architect and partner at Rardin and Carroll
Architects located on Preservation Drive in an industrial park. The business is located
one block from Bonny Oaks Drive. Mr. Carroll testified that on July 21, 2010, at
approximately 5:20 p.m. he was the last person to leave the business that day. As he was
placing his laptop, briefcase, and other items in the back of his car, he heard someone say
“give me your wallet and your cell phone.” Mr. Carroll turned around and saw
Defendant dressed entirely in black standing approximately five feet away with a gun
pointed at Mr. Carroll. Mr. Carroll immediately pulled out his wallet and cell phone and
placed them on the ground. He told Defendant, “you can have anything you want just
please don’t shoot me.” The gun appeared to be a “silver aluminum colored automatic.”
Defendant picked up the items and asked Mr. Carroll if he had anything else. Mr. Carroll
told him, “I’ve got my laptop, I’ve got my car, here are my keys if you want to take it,
that’s fine. Again, just don’t shoot me.” Defendant looked at him and said, “[Y]ou seem
like a nice guy, I’m not going to hurt you.” Defendant then ran off toward Jersey Pike.
Mr. Carroll got into his car and drove to an adjacent office where he used the phone to
dial 9-1-1.

       Mr. Carroll later received his cell phone bill which reflected that three calls were
made from his phone after the robbery; he did not recognize the numbers. Mr. Carroll’s
wallet and some of its contents were later recovered by the Hamilton County Sheriff’s
Office. On September 17, 2010, Mr. Carroll identified Defendant from a photograph
lineup shown to him by a detective.

       Detective Jeff Baker of the Hamilton County Sheriff’s Department testified that on
August 30, 2010, he searched a wooded area near Defendant’s grandmother’s apartment
which was located on Bonny Oaks Drive, within a mile from where the robbery of Mr.
Carroll occurred. He had received information that a gun used in the victim’s homicide
may be located inside a sock hidden behind the apartment complex. While looking for
the weapon, Detective Baker found Mr. Carroll’s wallet lying on the ground by one of the
trees outside the complex. He also found two black t-shirts. On cross-examination,
Detective Carroll testified that he had been told that Defendant lived in the apartment
complex with his grandmother, Odessa Moon. Detective Carroll admitted that he did not
know who put the wallet behind the complex.



                                           -2-
Trial

        On July 21, 2010, Charles Moore, the murder victim’s father, was living on Shady
Hollow Lane in Chattanooga with the victim and the victim’s mother, and Mr. Moore’s
wife, Angela Moore. The victim, twenty-one-year-old Darrian Moore, was not home
when Mr. Moore arrived home from his work at Tennessee Valley Authority that
evening. Mr. Moore explained that the victim worked a part-time evening shift loading
trucks for FedEx. The victim usually left the house at approximately 4:30 to 5:00 p.m. to
go to work, and he normally arrived home between 10:00 and 11:00 p.m. Mr. Moore
testified that the Wood family lived on Lone Hill Road. Mr. Moore could see the Wood’s
residence from his house, and their back yards were close to one another. He said that
Frank Wood, who lived at the Lone Hill Road residence with his grandparents, and the
victim knew each other, and Mr. Wood had been inside Mr. Moore’s residence. Mr.
Moore testified that he had no knowledge of Defendant ever being inside his house, and
he had never seen the victim and Defendant together.

        Mr. Moore testified that on the night of July 21, 2010, he was in the sunroom
updating his computer when he saw the victim back into the driveway and park his white
Impala. He said that it was not unusual for the victim to sit in his car after arriving home
to listen to music or to talk on the phone to his friends. Mr. Moore testified that he heard
a “pop” after the victim arrived home but he thought that the sound was of the victim
throwing trash into the empty dumpster. He noted that the family’s Rottweiler was also
barking “in a vicious tone.” Mr. Moore looked outside toward the dog’s pen but did not
see anything. At some point, the victim called the house, and Mrs. Moore answered the
phone. The victim said “mamma” twice and hung up. Mrs. Moore walked downstairs
and told Mr. Moore that she thought something was wrong because the victim “didn’t
sound right.” Mrs. Moore had also attempted to call the victim back but he did not
answer the phone. Mr. Moore testified that he assured Mrs. Moore that the victim was in
the driveway and was “probably just talking on the phone and not switching over[.]”
Mrs. Moore then walked out to the garage, raised the door, and “flipped the lights a
couple of times,” which was the victim’s signal to come inside, but he did not do so. Mr.
Moore testified that Mrs. Moore walked back inside the house and told him that the
victim’s car was still running and that he would not answer the phone. Mr. Moore then
ran outside to see what was going on. He found the victim in the passenger seat of the
car with a gunshot wound to his left temple. Mr. Moore noted that he had never seen
Defendant sitting in the passenger seat when parked in the driveway listening to music.
Mr. Moore instructed Mrs. Moore to go inside and dial 9-1-1, and he got into the car and
drove the victim to Memorial Hospital. The victim was later transferred to Erlanger
Hospital where he died.



                                           -3-
       Mr. Moore testified that the victim was paid weekly by direct deposit from FedEx,
and the victim had an ATM card to his checking account. Mr. Moore also had access to
the checking account. He helped the victim save some money by leaving enough money
in the victim’s checking account to cover his bills and “$50 for him to waste.” Mr.
Moore transferred the rest to the victim’s savings account. The victim did not have
access to the savings account because Mr. Moore did not want the victim to “spree”
spend it. He thought that the victim had approximately $1100 to $1200 in the account at
the time of his death.

      On cross-examination, Mr. Moore testified that the victim thought he and Wood
were friends. However, he said that the victim and Wood had a falling out after they
were pulled over by police “on Fraizer Avenue during Riverbend.” The incident
happened sometime in June of 2010.

       Dwight Turner testified that in July of 2010, he was seventeen years old and lived
at Lakeshore Manor with his father and step-mother. He knew Frank Wood and
Defendant who was also known as “Head.” Mr. Turner testified that he was familiar with
the victim, and he had been at the victim’s home “[o]ne particular time.” He said that at
some point in July of 2010, he was part of a conversation with Defendant and Mr. Wood
about robbing the victim. The conversation took place in the “front of [Defendant’s]
yard.” Mr. Turner testified there was talk about the “need to come up with $1500” for a
“mix tape” for Defendant’s brother “Boochie.” Mr. Turner testified that it was Mr.
Wood’s idea to rob the victim because Mr. Wood knew that the victim worked and that
the victim was saving his money. Mr. Turner said, “I believe that he showed Franklin his
bank statements or, you know, receipts or something showing that he had money in the
bank.” Concerning the robbery, Mr. Turner testified:

        At first [Defendant] suggested that, you know, with me being kind of
        stocky wise and or whatever he suggested that I [hold] the weapon to
        him, you know, while he was at his driveway, demanding him get out of
        the car, move over, to be placed in the back seat with something
        covering him so that he couldn’t see anything, and drive to the bank and
        get him to tell the code to the ATM to withdraw the money out of the
        bank.

       It was Mr. Turner’s understanding that the victim had approximately $3,000 in the
bank. He said that because the victim knew Mr. Wood and his voice, Wood planned to
“be in the back seat or in the front, wherever that he was going to sit, he didn’t want to be
seen or heard, his voice heard.” Because Mr. Turner did not “want to do none of it,
Defendant said that he would hold the weapon during the robbery and that “he would just
pretty much have him at gunpoint with fear for his life so he wouldn’t see what was
                                            -4-
going on or do anything.” Mr. Turner testified that after the robbery, the plan was to drop
Defendant off and drive the car to a chop shop in Atlanta, Georgia. Mr. Turner testified
that the robbery was originally supposed to take place the Friday before the murder
occurred on Wednesday, July 21, 2010. Mr. Turner testified that he had planned to buy
school clothes with his share of the proceeds from the robbery. He said that Defendant
planned to use his share to help his brother produce the mix tape. Mr. Turner did not
know what Mr. Wood planned to do with his money, even though Mr. Turner testified
about having a conversation with Mr. Wood in which Mr. Wood talked about what he
wanted to do with the proceeds.

       Mr. Turner testified that he left his father’s house due to a disagreement and was
staying with Edward “EJ” King. Mr. King’s house and Defendant’s mother’s residence
were in the same neighborhood. Mr. King also lived one neighborhood over from the
victim’s house and Mr. Wood’s house. Mr. Turner testified that while at Mr. King’s
house, Mr. Turner and Wood had another conversation about the robbery. He said that
Mr. King’s cousin, Mr. King, “Cornelius,” Angel Kilgore, and another female were also
at the house at the time. Mr. Turner testified that he and Mr. Wood had been drinking,
and he thought that Mr. Wood was drunk. He said that Mr. Wood was talking about what
he wanted to do with the proceeds from the robbery, and Mr. Turner indicated that he
wanted to buy school clothes. Mr. Turner did not like Mr. Wood discussing the robbery
in front of others, and he eventually said, “I’m not doing it, brother.” Mr. Turner testified
that he told Mr. Wood that he “feared” Mr. Wood and the victim would become friends
again, and Mr. Wood would “snitch” on them, which made Mr. Wood mad because the
others were listening. Mr. Wood eventually calmed down, and he and Mr. Turner
apologized to each other. Mr. Turner testified that he told Mr. Wood that he did not want
him to participate in the robbery. However, Mr. Turner said that he could not talk to
Defendant because Defendant “pretty much had his mind made up.”

       Mr. Turner testified that thirty to forty-five minutes later, Defendant arrived at Mr.
King’s residence in a car with a few other men. Defendant was not driving the vehicle.
Mr. Turner testified that Defendant got out of the car and said that he had been trying to
call Wood all day. Defendant also indicated that he wanted to rob the victim that night.
Mr. Turner testified that Mr. Wood told Defendant that he could not go with Defendant
because Wood had to go home because of his curfew. Mr. Turner said that he told
Defendant that he was too intoxicated to go with Defendant. He did not see Defendant
with a gun at the time. Mr. Turner testified that Defendant left, and Mr. Wood asked Mr.
Turner to walk home with him. They saw Defendant at someone else’s house as they
walked up the hill. Mr. Turner testified that Defendant said, “[S]ee I told y’all I got a
plan, brother, I told you.” Mr. Turner testified that he left Mr. Wood at “Kailey’s” house,
and she and “Tracy” were going to drive Mr. Wood home. Mr. Turner then walked back
to Mr. King’s house and spent the night.
                                            -5-
       Mr. Turner testified that he spoke with Mr. Wood the following day at
approximately 12:30 to 1:00 p.m. because Mr. Wood had left his iPod at Mr. King’s
house. Mr. Wood picked up the iPod, and Mr. Turner asked Mr. Wood about the
robbery. Mr. Wood said he did not do it because he had curfew, and his grandmother
was upset because he was drunk. Defendant later called Mr. Turner and told him he
thought that he had murdered the victim. Defendant said that the victim began “tussling”
with him and the gun “went off.” Mr. Turner then talked to Mr. Wood, who said that the
victim was sitting in the driveway with the car still running. The following day, Mr.
Turner saw Defendant riding his bicycle. Mr. Turner testified:

        Like, well, I left the neighborhood to where the murder occurred. And
        he was, like, bro, I was like bro, you need to go home, bro. You know
        what I’m saying, it’s taped up. He like, brother, I think I murdered him,
        but I didn’t mean to, though, brother. And he proceeded to say that, you
        know, he didn’t trust nobody no more. He was like anybody who say
        something, brother, I got somebody who will take them off the map.
        Which that’s saying that he would kill them. No witnesses, no nothing.

After the murder, Mr. Wood asked Mr. Turner to tell police that Mr. Wood had given him
some clothing. Mr. Wood also wanted Mr. Turner to be his alibi and tell police that they
met on the rock road by Mr. Wood’s house at approximately 9:30 to 10:00 p.m. to
exchange tennis shoes and a t-shirt. Mr. Turner told Mr. Wood that he did not want to
get involved.

        On July 22, 2010, Mr. Turner spoke with Detective Gienapp from the Hamilton
County Sheriff’s Department and gave a statement. Mr. Turner admitted that he lied to
Detective Gienapp in the statement because Mr. Turner was in “fear of [his] life” and did
not want to be involved. Mr. Turner gave a second statement to police on July 27, 2010,
in the presence of Detective Van Hinton. Detective David Sowder, Mr. Turner’s father,
and Mr. Turner’s Uncle, Sergeant Darrel Turner of the Hamilton County Sheriff’s
Department were also present during the statement. Mr. Turner testified that his father
and uncle told him to tell the truth. He told the detectives the information as to who was
to be involved in the robbery and how the proceeds would be split up.

       Franklin Wood testified that he pled guilty to facilitation of especially aggravated
robbery in the present case. He and the victim had been friends and they would hang out
“mostly every day.” Mr. Wood testified that in July of 2010, he lived on Lone Hill Road,
and his backyard connected to the victim’s backyard. He had been inside the victim’s
house and in his car. Mr. Wood testified that he and the victim went to Riverbend
together in 2010 to watch the fireworks. At some point, they were pulled over, and the
                                           -6-
police found “brown paper doggie [sic] bags and residue marijuana [sic] all over the car.”
After that, Mr. Wood and the victim did not hang out as much because Mr. Wood felt that
the victim blamed him for what happened. Mr. Wood testified that he and the victim had
an altercation when he got a phone charger back from the victim. He said that
approximately two weeks after the fireworks display the victim also flipped him “the
bird” from his driveway. Mr. Wood, who was standing on his balcony, lost his temper,
walked over to the victim’s house, and they had a fight. He did not speak to the victim
again after the fight.

       Mr. Wood testified that he and Defendant were both friends with Dwight Turner.
He said that a year or more prior to the victim’s murder, there was a conversation with
Defendant about burglarizing the victim’s house in order to steal guns. At the time, Mr.
Turner was living at Lakeshore Manor. Mr. Wood testified that just prior to the victim’s
murder, Mr. Wood was at a gathering at Edward King’s house with Mr. Turner, Mr.
King, Ms. Kilgore and her friend, two of Mr. King’s cousins, and one of Mr. Turner’s
friends. Mr. Wood testified that he and Mr. Turner were drinking, and Mr. Wood was
drunk. At some point, Mr. Wood was in the kitchen with Mr. Turner, Mr. King, Ms.
Kilgore, and her friend when Mr. Turner said that if something happened to the victim,
Mr. Wood would be a “snitch.” Mr. Wood testified that he knew there was a plan to rob
the victim and that Defendant and Mr. Turner were involved. Mr. Wood said that he did
not have a role in the robbery that was supposed to occur that day. He testified that there
was a discussion about taking guns but he did not hear anything about taking money or
going to the victim’s bank.

        Mr. Wood testified that Defendant arrived at Mr. King’s house at approximately
9:00 p.m. with some friends. He said that Defendant had a gun resting on his lap, and
Mr. Wood did not get into the car with Defendant and the others because Mr. Wood had
to be in for curfew in an hour. Mr. Wood testified that when Defendant told Mr. Turner
to get into the car, Mr. Turner began crying and said that he did not want to get in trouble.
Mr. Wood testified that when Defendant saw Mr. Turner “crying and acting crazy he took
off.” Mr. Wood got a ride home, and Mr. Turner spent the night at Mr. King’s house.

       Mr. Wood testified that on the day of the murder Defendant texted him and said
that he needed some shoes and a shirt. Mr. Wood then called Defendant who said that he
had robbed someone on “58.” The State introduced Mr. Wood’s cell phone records from
July 21, 2010. Mr. Wood acknowledged that he sent Defendant a text message at 9:03
p.m. telling Defendant to stop by his house before 9:30 because his probation officer
would be calling at 9:45 p.m. At approximately 9:13 p.m., Defendant texted that he was
near “Booker T.” and he asked if Mr. Wood had the shoes. Mr. Wood met Defendant at
the bottom of the hill near Mr. Wood’s house. Defendant said that he had robbed a “white
guy on 58 at the liquor store.” Defendant also said that during the robbery, the victim
                                            -7-
said that he had “kids and everything.” Mr. Wood testified that Defendant “flashed the
money that he took from the guy,” and Mr. Wood saw that Defendant had a gun. Mr.
Wood also noted that Defendant was barefoot, and he was wearing a black t-shirt with a
Superman emblem on it.

        Mr. Wood testified that he and Defendant walked to the corner of the street where
the victim lived, and Defendant asked, “[W]here your boy at[?].” They both looked
toward the victim’s house and saw that the victim was not at home. Mr. Wood testified
that he told Defendant that it was time for Mr. Wood to be home for curfew, and he left.
He noted that he left Defendant standing in his next door neighbor’s yard. He said, “All
of our yards, my house and [the victim’s] house and my next door neighbor’s, all three of
our back yards intersect.” Mr. Wood testified that he knew what Defendant planned to
do because Defendant “had a gun and he robbed somebody before and I knew I guess
when he was over there that he was going to do it.” Mr. Wood said that he walked back
home and did not call police because he was only worried about himself. Mr. Wood
testified that he later missed three calls from Defendant while Mr. Wood was eating
dinner with his family. He called Defendant back at approximately 10:00 p.m., and
Defendant asked if the police were there. Mr. Wood told him no and asked why.
Defendant said, “[Y]ou ain’t seen from me, you ain’t heard from me. And he just hung
up.”

       Mr. Wood gave statements to law enforcement on July 22 and July 23, 2010. He
did not mention Defendant’s name during either of the statements because he was “just
afraid of the whole situation.” Mr. Wood told them that he met Mr. Turner to give him
some shoes because that is what Mr. Turner told him to say. He said that he never met
Mr. Turner to give him any shoes and that he gave the shoes to Defendant. Mr. Wood
admitted that he told detectives that he did not know anything about the murder. Mr.
Wood and Defendant were later arrested on July 29, 2010. Both were juveniles at the
time. Mr. Wood testified that the following day while in juvenile court, Defendant told
him that the victim was “bucking the whole time and he knew [the victim] knew who he
was and [the victim] tried to go for the keys and his head hit the gun and it went off.”
Mr. Wood then told his attorney what Defendant told him. Mr. Wood testified that he did
not shoot the victim or accompany Defendant to the victim’s house on the night of the
robbery. He also said that he did not give any information to Defendant about the
victim’s bank accounts or where he banked.

       However, during a recorded call on July 27, 2010, Mr. Wood told Mr. Turner that
he did not set up a “murder.” He did not know that the call was being recorded. He also
told Mr. Turner that he told Defendant where the bank was at and that it was the one by
the mall and that Defendant planned to “sit out there until [the victim] got off.” Mr.
Wood then told Mr. Turner, “[Y]ou need to come to my aid, we need to tell[.]” Mr.
                                          -8-
Wood testified that he knew that Defendant was going to rob the victim when he left
Defendant standing near the victim’s house, because Defendant had a gun, and he robbed
somebody before.

       On cross-examination, Mr. Wood acknowledged that he was required to testify as
part of his plea agreement. He admitted that he lied in the first statement to police when
he denied any knowledge of the plan to rob the victim. He was indicted on October 13,
2010, and he hired an attorney early in 2011 and received the State’s discovery materials.
Mr. Wood admitted that in November of 2012, he gave his first statement that was
consistent with the State’s allegations. In the statement, Mr. Wood stated that Mr. Turner
brought up the idea of robbing the victim. Mr. Wood described seeing Defendant at the
party with a black revolver with a brown handle. He said that on the day of the murder
he saw Defendant with a chrome gun. In his November 2012 statement and at trial, Mr.
Wood said that he thought that the chrome gun was a semiautomatic.

       Angel Kilgore testified that she knew Franklin Wood from Central High School.
She also knew Dwight Turner and Edward King. She knew the victim through mutual
friends. Prior to the victim’s murder, Ms. Kilgore was at Mr. King’s house with Mr.
King, “Redee,” Mr. Turner, Eric Traylor, Mr. Wood, and Quinisha McCurdy. Ms.
Kilgore testified that Mr. Turner was drunk, and others were drinking and smoking
marijuana. At some point during the evening, Ms. Kilgore heard Mr. Wood and Mr.
Turner discussing a robbery. She testified:

        We were all sitting in the kitchen. And there were a couple of
        conversations going on. And there was one conversation where the only
        thing that I heard was Mon, and that was because a while back when
        [we] were in school Mon and EJ had gotten into it over something and
        they were talking about that. And that was the only name I heard. And
        they was talking - - it was like how it began they were talking about
        getting new school clothes.

        *    *      *

        And they said that they were going to rob somebody. And that’s how
        they were going to get their new school clothes. And they said that they
        didn’t want to - - they wasn’t going to kill him or anything. They was
        just going to try to hurt him, and take the gun and that was just to scare
        him. They said that they was just going to hit him with the gun. And
        then they - - Frank was talking about the time that he thought he got off
        and everything, and they were talking about what they were going to
        wear.
                                          -9-
      *        *      *

          They said that they were going to dress up in all black so they didn’t - -
          so he wouldn’t know who it was. And then they said they may just put a
          bag over his head and make him go to the bank. And then Frank, well,
          he started to get scared. So Dwight told him that he think that - - he
          thought that he would snitch.

       Ms. Kilgore testified that Mr. Wood thought “that was messed up because he told
them that he wouldn’t be the snitch.” She said that they were later sitting in the den and
either Mr. Wood’s or Mr. Turner’s cell phone went dead while they were trying to text
Defendant. Ms. Kilgore testified that everyone went outside when Mr. King’s mother got
home. While they were outside, Defendant arrived in a car with Tracy Turner and
“Smiley.” Defendant was sitting on the passenger side. Ms. Kilgore testified that
Defendant was holding a gun in his lap, and he put it away when she walked up to the
car. She said that Defendant and Tracy Turner were trying to get Dwight Turner to get
into the car with them. Ms. Kilgore testified that Dwight Turner was begging them not to
let him go because he was drunk and did not want to get into trouble. She said that Mr.
Wood got into the car with her, Quanesha McCurdy, and Shamika McCurdy, and they
dropped him off on a street near his house. Mr. Turner was supposed to spend the night
at Mr. King’s house.

      On cross-examination, Ms. Kilgore testified that the gun she saw in Defendant’s
lap was a small black gun.

        Sabretta Linder testified that Defendant’s brother, Kevin “Boochie” Greer, is the
father of one of her children. Odessa Moon is Defendant and Mr. Greer’s grandmother.
In July of 2010, she was living “[i]n the west side.” Ms. Linder testified that she knew
Mahara Taylor and Edward King. She recalled giving a statement to Detective Van
Hinton in August of 2010. She did not recall telling Detective Hinton that Defendant told
her that he was involved in the victim’s murder. Ms. Linder only remembered that the
detective told her that Defendant had something to do with the murder. She also did not
recall telling Detective Hinton that Defendant told her that Jamicah Moore drove the car.

       The prosecutor presented a transcript of a taped interview of Ms. Linder with
Detective Hinton. The prosecutor attempted to impeach Ms. Linder with her prior
inconsistent statements that Defendant told her he was involved in the victim’s murder
and that Defendant told her ATL (the street name for Jamicah Moore) was the driver of
the car that transported Defendant to and from the area of the crime. Ms. Linder admitted
that the transcript of her statement reflected that she made those statements, but she did
                                            - 10 -
not remember saying those things. Defense counsel made an objection to Ms. Linder’s
testimony as to who drove the vehicle because Ms. Linder just heard it “on the street.”
However, the prosecutor read Detective Hinton’s question to her about who told her, and
she stated Defendant’s name. Defense counsel did not object to the entire transcript of
Ms. Linder’s statement to Detective Hinton being hearsay, and therefore strictly
admissible solely for impeachment purposes.

       Without an objection to the prosecutor reading out loud in the jury’s presence
specific questions to and responses by Ms. Linder, the prosecutor elicited the following:

        Q.                 Ms. Linder, did [Defendant] ever tell you that he was
                           involved in the death of [the victim]?

        [Ms. Linder]:      No.

        *    *      *
        Q.                 So [Defendant] told you that he had something to do
                           with it.

        [Ms. Linder]:      That’s what it’s saying, but I don’t recall telling them
                           that. I recall them telling me.

        Q.                 You agree that’s what this transcript says.

        [Ms. Linder]:      Uh-huh.

        *    *      *
        Q.                 All right. Did [Defendant] at any point in time tell
                           you who the driver of the vehicle was?

        [Ms. Linder]:      No.

        Q.                 He did not?

        [Ms. Linder]:      No.

        *    *      *

        Q.                 Who told you [Jamicah Moore] was driving.
                           [Detective] Hinton asked you that question; is that
                           correct?
                                          - 11 -
        [Ms. Linder]:      Yes.

        Q.                  Are you Linder [in the transcript]?

        [Ms. Linder]:      Uh-huh

        Q.                 What’s your response?

        [Ms. Linder]:      [Defendant].

        Q.                 So in August of 2010 you hear directly from
                           [Defendant] that Jamicah [Moore] was to be the
                           driver of the car; is that right?

        [Ms. Linder]:      That’s what it’s saying. But I don’t remember.

      Since Defendant did not object to the transcript of Ms. Linder’s evidence being
hearsay, and thus limited to its use as impeaching evidence, the portions of Ms. Linder’s
statement were admitted as substantive evidence of the truth of the matters asserted in the
statement. State v. Smith, 24 S.W.3d 274, 280 (Tenn. 2000).

       Ms. Linder testified that while Defendant was in custody, he asked her to look for
a gun that he referred to as his “bitch.” She said that the gun was registered to Kevin
Greer, and she thought it was a silver .38 [sic] caliber. He told her that the weapon was
supposed to be wrapped in a dark-colored sock at his “nanny’s house” near a bottle in the
bushes outside of the house. Ms. Linder looked for the gun but did not find it. She called
Defendant and told him that she could not find the gun. She later told Detective Hinton
where the gun was supposed to be, and they went to look for it but did not find it.

       During a recorded call from the jail played for the jury during Ms. Linder’s
testimony, Defendant told Ms. Linder to tell Jamicah Moore that he needed to stay away
from the police. Defendant also told Ms. Linder to tell Jamicah Moore what to say if the
police talked to him. Finally, in the recorded call from the jail, Defendant told Ms.
Linder that ATL (Jamicah Moore) was Defendant’s driver on the night of the victim’s
murder. Ms. Linder testified that Defendant also had her call Mr. King, which she did.

       Mahara Taylor testified that he is a friend of Defendant. He did not recall ever
seeing Defendant with a gun. However, during a recorded statement given to Detective
Higdon on August 31, 2010, Mr. Taylor said that he had seen Defendant with a gun two
months prior to the victim’s murder. He described the weapon as a small, silver .380
caliber. Mr. Taylor did not recall telling the detective that Defendant referred to the gun
                                          - 12 -
as his “bitch.” He also described the gun as a revolver and not a semiautomatic. Mr.
Taylor testified that his mother had a gun late in July to August of 2010. He thought that
the weapon was a .380 or “something with a 38 in it.” Mr. Taylor’s mother took the gun
to police to have it tested after the victim’s murder.

        Edward King testified that in July of 2010, he lived on Celtic Drive, and
Defendant’s mother lived up the hill from him on Northwind Drive. A few days prior to
the victim’s murder, Mr. King had several people at his house for a “little party”
including “Angel, Eric, Redarius, Angel’s friend, and [Dwight Turner] and Frank
[Wood].” There was alcohol and marijuana at the party. Mr. King heard Mr. Wood and
Mr. Turner in the kitchen talking back and forth “saying like [Mr. Wood] wasn’t going to
rob nothing, and then he told [Mr. Turner] he wasn’t going to rob nothing.” Mr. King
testified that his mother came home later and told everyone to get out of the house. He
went outside and saw Defendant riding in a car traveling down the hill. Mr. King
testified that he thought Mr. Wood went home, and Mr. Turner spent the night at Mr.
King’s house. He said that on the day of the murder, Mr. Turner was at his house during
the day and that night, and neither he nor Mr. Turner went anywhere.

       Mike Cox of the Hamilton County Sheriff’s Department, Crime Scene Unit,
responded to Memorial Hospital on July 21, 2010, to photograph the victim’s car, and he
called a wrecker service to have the vehicle towed to the sheriff’s office for processing.
Detective Cox later dusted the car for fingerprints, and he lifted a total of eight palm and
finger prints from the vehicle. He took three swabs to test for gun residue, and he took
DNA samples from the car. Detective Cox also collected a blue glove, personal
belongings, and the steering wheel cover from the vehicle.

       Detective Robin Langford is a crime scene investigator for the Hamilton County
Sheriff’s Department. He processed the crime scene in the present case and found a spent
.380 caliber shell casing in the driveway. Detective Langford testified that the casing was
marked as a CCI brand and was the type typically used in a semiautomatic weapon. He
also helped Detective Cox process the victim’s car, and he said that buccal swabs were
taken from Mr. Turner, Jamicah Moore, Mr. Wood, and Defendant.

       Detective James Gienapp of the Hamilton County Sheriff’s Department testified
that he participated in executing a search warrant at Defendant’s house on Northwind
Drive. In Defendant’s bedroom, Detective Gienapp collected a superman shirt, blue
jeans, a rubber glove fragment from inside one of the jacket pockets, and a live .380
caliber round of ammunition. Detective Gienapp also collected three pairs of tennis
shoes and a sock that appeared to have a blood stain. The live round of ammunition and
the blood-stained sock came from a clothes hamper. Detective Gienapp testified that a

                                           - 13 -
handwritten note was also found in Defendant’s bedroom. From our review, the note
appears to be an attempt at completing a timeline. The note states:

        Atl [Jamicah Moore] picked me up sometime after 9. I gave him 10 to
        come get me and run me to my neighborhood to get some shoes. Where
        Frank was supposed to meet us to give me some shoes[.] Yes I did tell
        him I was down the street but not from his neighborhood mine. Between
        one of those texts I called and asked him what size did he wear and he
        said 10 or 11 so I told him nevermind. . . .
                             9:45
        10 or 15 mins. During that time I called ej and asked if he had some
        shoes and he said no. [T]hen Atl texted me and said call him and [he]
        asked me if I was staying or going back to my grandma’s and I told him
        to come and get me then he called me when he was pulling up then took
        me to my grandma’s around 10.

       Detective Gienapp testified that he interviewed Mahara Taylor on August 3, 2010,
and he also spoke with Mr. Taylor’s mother. Mr. Taylor’s mother was a bounty hunter,
and she wanted to make certain that her weapon that she used in her job as a bounty
hunter had not been used in the victim’s murder so she brought the weapon in for
examination. Detective Gienapp took fingerprints from Defendant and Mr. Wood. He
also identified fingerprint cards from the victim, Jamicah Moore, and Charles Moore.

        Detective Jeff Baker of the Hamilton County Sheriff’s Department testified that he
interviewed Defendant on July 24, 2010, and he spoke with Defendant’s grandmother.
Because he was 17 at the time, Defendant’s mother was present during his interview.
Defendant was arrested on July 28, 2010. Detective Baker testified that he participated in
a search warrant at the home of Defendant’s grandmother at the Laurel Ridge
Apartments. Behind the apartment complex Detective Baker found two black t-shirts and
a trifold wallet containing identification and a credit card. Inside the grandmother’s
apartment, he collected a dark blue long-sleeve shirt and a black glove. Detective Baker
later spoke with the owner of the wallet, Steven Carroll. It was Detective Baker’s
understanding that Defendant stayed at the apartment with his grandmother when his
mother was working.

       Special Agent James Davis, II, is a forensic scientist with the Tennessee Bureau of
Investigation (TBI) assigned to the microanalysis unit. He determined that a glove found
on the seat of the victim’s car had “gunshot primer residue” and that it came into contact
or was near a recently fired weapon or recently fired ammunition components. Special
Agent Davis also testified concerning two gunshot residue reports prepared by Special
Agent Laura Hodge concerning the victim and Franklin Wood. He testified that the
                                          - 14 -
gunshot residue tests on both of those individuals were negative. On cross-examination,
Special Agent Davis testified that it was possible that the blue glove could have been left
by emergency personnel who came into contact with the victim.

       Special Agent Suzanne Lafferty of the TBI was assigned to the latent print unit at
the time of the present offenses. She is an expert in latent print analysis. Special Agent
Lafferty analyzed the prints from the crime scene and found four identifiable palm prints
but no identifiable finger prints. She determined that the palm prints did not match that
of the victim, Defendant, Jamicah Moore, Mr. Wood, or Charles Moore, the victim’s
father. On cross-examination, Special Agent Lafferty testified that she did not have
prints from Dwight Turner to compare to the four palm prints. She checked the prints
against the AFIS data base with no identifications.

        Special Agent Kevin Warner of the TBI crime lab is assigned to the firearms
identification unit as a firearms examiner. He is an expert in firearms analysis. Special
Agent Warner received a bullet from the medical examiner’s office that was recovered
from the victim’s head in this case. He determined that the bullet was a .380 auto caliber
that could have been fired from “an AMT Backup or an IAI Backup.” Special Agent
Warner also received a shell casing which was a .380 auto caliber. The manufacturer of
the shell casing was CCI, and it was a “NR” or “not reloadable” casing.

        Special Agent Warner also received four firearms for comparison testing with the
bullet recovered from the victim. He concluded that three of the weapons did not fire the
bullet. Special Agent Warner was unable to determine if the fourth weapon, an “AMT or
Back-up pistol” fired the submitted bullet. He said, “I determined that the class
characteristics were the same. But there were no individual characteristics to link that
gun as having fired that bullet.” Special Agent Warner could not conclusively say
whether the bullet was fired or not fired from the gun. He also received an unfired
cartridge which he identified as a “CCI brand .380 auto caliber.”

        On cross-examination, Special Agent Warner testified that the bullet recovered
from the victim’s head was fired from a semi-automatic weapon and not a revolver. He
also received a magazine from the crime scene containing seven unfired cartridges and
other unfired cartridges from the crime scene. Special Agent Warner testified that the
unfired cartridges “consisted of six Winchester brand .380 auto loaded with a full metal
jacket bullet. And five Federal brand .380 auto loaded with a jacketed hollow point
bullet.” On redirect examination, Special Agent Warner noted that the magazine fit a
Cobra FS380 pistol.

      Special Agent Mike Turbeville of the TBI Crime Lab is the supervisor of the
Forensic Biology Unit. Special Agent Bradley Everett is one of his employees, and he
                                          - 15 -
performed DNA analysis on items sent to the lab in the present case. Special Agent
Turbeville testified that Special Agent Everett received a blood sample from the victim
and buccal swabs from Dwight Turner, Defendant, and Jamicah Moore. He also received
a rubber glove with a reddish brown stain on the outside which was indicative of blood.
The DNA on the outside of the glove, which was found outside the emergency room,
matched that of the victim. The swabs from the inside of the glove yielded a limited
DNA profile that could only be used for exclusionary purposes. The following were
excluded from DNA on the inside of the glove: the victim, Dwight Turner, Defendant,
Jamicah Moore, and Franklin Wood.

      Special Agent Turbeville testified that a rubber glove fragment recovered from
Defendant’s residence had a DNA profile that matched that of Defendant. A sock from
Defendant’s room had Defendant’s blood on it. Two swabs taken from the steering
wheel of the victim’s car were presumptively positive for blood that matched the victim’s
DNA. There was no identifiable DNA found on the gear shift or the driver’s side
headrest of the victim’s car. Special Agent Turbeville testified that clothing taken from
Defendant’s closet, including the Superman shirt, did not have the presence of blood on
them.

        Detective Ed Merritt of the Hamilton County Sheriff’s Department testified that he
interviewed Mr. Wood just after midnight on July 22, 2010. He had Mr. Wood’s cell
phone number, and he obtained the victim’s and Defendant’s cell phone numbers. Mr.
Wood’s cell phone provider was Verizon, and Detective Merritt received text and call
detail reports for Mr. Wood’s account. Detective Merritt testified that the victim’s and
Defendant’s cell phone carrier was Cricket. He also obtained call and text reports for
their accounts as well. The records that Detective Merritt received contained “cell site
information on them.” He noted that different cell phone providers have different cell
towers. Some of them are shared with other providers. Detective Merritt testified that
Cricket sent a “how-to- read” document with the call detail reports about how cell site
information should be used. The language of the documents specifically stated that the
records could not be used by themselves to show the locations of a caller or a handset.
Detective Merritt acknowledged that a cellular signal “has the potential to jump around.”
He disagreed with the limitations that Cricket placed on what conclusions could be drawn
from the cellular records.

        Detective Merritt testified that he obtained a handset from the Cricket store to use
for twenty-four hours. He then went to the Laurel Ridge Apartments and made a series
of test calls from Defendant’s grandmother’s former apartment. Detective Merritt made
calls from the bedroom, bathroom, kitchen, dining room area, living room, and one call
from outside the residence by the balcony. All of the calls originated and terminated on
tower 2014. None of the calls originated or terminated with tower 2031. Detective
                                           - 16 -
Merritt acknowledged that the purpose of the cell phone towers was not to locate
handsets but to “provide a quality communication experience for their customers.” He
also noted that there were variables that can affect the way a phone connects with a
particular tower such as a load on the network, elevation, a “line of sight issue,” or other
obstructions.

       Detective Merritt testified that the records he received from Cricket showed
communication between Defendant’s and Mr. Wood’s cell phones. After an analysis of
the communication between the two, Defendant and Mr. Wood were arrested on July 28,
2010. Detective Merritt testified that the victim made a phone call from his cell phone at
9:40 p.m., and it connected to cell phone tower 2031. A call back to the victim’s phone
also connected to tower 2031. Detective Merritt testified that from 9:13 p.m. to 9:47 p.m.
all outgoing calls from Defendant’s cell phone also connected to tower 2031. An
incoming call from Jamicah Moore during that time showed Mr. Moore’s handset was
connected to tower 2014.

       Detective David Sowder of the Hamilton County Sheriff’s Department testified
that he was the case agent assigned to the victim’s murder in July 2010. He went to the
crime scene first and then drove to Memorial Hospital and spoke with Charles Moore.
He and Mr. Moore left Memorial Hospital and drove to Erlanger Hospital where the
victim had been transported. Detective Sowder received Franklin Wood’s name from
Mr. Moore. Mr. Wood was interviewed by another detective, and based on information
obtained from the interview, Dwight Turner was brought in for questioning. Mr. Turner
provided some information, and Defendant was interviewed at some point. The decision
was then made to arrest Defendant and Mr. Wood.

       Detective Sowder testified that Mahara Taylor was also interviewed, and his
mother provided a weapon to the sheriff’s office for testing. He thought the weapon was
a Cobra .380. The weapon was sent to the TBI for analysis and later released back to Mr.
Taylor’s mother. Detective Sowder testified that based on intercepted jail calls between
Sabretta Linder and Defendant, Ms. Linder was interviewed. Based on the interview,
they went to the Laurel Ridge Apartments. Detective Sowder testified that eleven .380
caliber rounds were obtained from Marvin Irvin, whose son is Jamal Irvin, an associate of
Defendant. Detective Sowder testified that he sent three additional weapons to the TBI
for testing that were collected after Defendant and Mr. Wood’s arrest. He said that a
Lorcin .380 was taken from Dwight Turner at the time of his arrest, and a Davis .380
caliber pistol was taken from an associate of Jamicah Moore at the time of the associate’s
arrest. Detective Sowder later learned that the TBI’s “recommendation” was that an
AMT weapon was used in the homicide. On September 18, 2012, an AMT weapon was
recovered from the property room of the Chattanooga Police Department and sent to the
TBI for testing.
                                           - 17 -
       Dr. Frank King, Jr., of the Hamilton County Medical Examiner’s Office
performed an autopsy on the victim. He determined that the victim died from a gunshot
wound to the head, and the manner of death was homicide. Dr. King testified that the
gun was six to twelve inches from the victim’s head when it was fired. The bullet entered
the victim’s head from “left to right, slightly front to back, and upward as it went into the
head.”

        Steve Carroll testified that he worked as an architect for Rardin and Carroll
Architects located on Preservation Drive. At approximately 5:30 p.m. on July 21, 2010,
Mr. Carroll left the office and walked to his car. As he was putting his briefcase and
laptop in the vehicle, he heard someone say something. When Mr. Carroll turned around,
he saw Defendant who said, “[G]ive me your wallet and your cell phone.” He said that
Defendant was dressed all in black, and he had a silver gun that appeared to be an
automatic “because it did not have a barrel on it,” and he was pointing the gun at Mr.
Carroll. Mr. Carroll testified that he gave Defendant his cell phone and wallet, and he
said, “[H] ey, anything you want, just don’t shoot me.”

        Mr. Carroll testified that Defendant asked if he had anything else, and Mr. Carroll
told Defendant that he could take Mr. Carroll’s laptop or briefcase. Mr. Carroll said, “Just
don’t shoot me.” He testified that Defendant looked at him and said, “[Y]ou look like a
nice guy, I’m not going to hurt you.” Defendant then ran away toward Jersey Pike.
According to Mr. Carroll’s cell phone records, his phone was used to make a call at 7:31
p.m. to XXX-XXX-7718. Calls were also made at 7:37 and 7:38 p.m. to XXX-XXX-
4064, which was a number assigned to Bessie Moore and used by Jamicah Moore. The
phone was not in Mr. Carroll’s possession when the three calls were made. In September
of 2010, Mr. Carroll identified Defendant from a photographic lineup. Mr. Carroll’s
wallet and its contents were later recovered by police. On cross-examination, Mr. Carroll
testified that there is a liquor store at the corner of Jersey Pike and Bonny Oaks,
approximately 800 feet from where he was robbed. He thought that there was ten dollars
in his wallet along with credit cards.

Analysis

I.     Admission of Prior Bad Acts

      Defendant contends that the trial court erred by allowing the State to introduce
evidence that he robbed Mr. Carroll on the same day that he attempted to rob the victim.
However, we find that the evidence was relevant to the issues of intent and identity and
was properly admitted by the trial court.

                                           - 18 -
    As a general rule, “trial courts have broad discretion in determining the admissibility
of evidence, and their rulings will not be reversed absent an abuse of that discretion.”
State v. McLeod, 937 S.W.2d 867, 871 (Tenn. 1996). The general rule is that evidence of
a defendant’s prior conduct is inadmissible, especially when previous crimes or acts are
of the same character as the charged offense, because such evidence is irrelevant and
“invites the finder of fact to infer guilt from propensity.” State v. Hallock, 875 S.W.2d
285, 290 (Tenn. Crim. App. 1993). Tenn. Rule of Evid. 404(b) permits the admission of
evidence of prior conduct if the evidence of other acts is relevant to a litigated issue such
as identify, intent, or rebuttal of accident or mistake, and the probative value outweighs
the danger of unfair prejudice. Tenn. R. Evid. 404(b) Advisory Comm’n Cmts.; see State
v. Parton, 694 S.W.2d 299, 303 (Tenn. 1985); State v. Hooten, 735 S.W.2d 823, 824
(Tenn. Crim. App. 1987). However, “[e]vidence of other crimes, wrongs, or acts is not
admissible to prove the character of a person in order to show action in conformity with
the character trait.” Tenn. R. Evid. 404(b). Before admitting evidence under Rule
404(b), the rule provides that (1) upon request, the court must hold a hearing outside the
jury’s presence; (2) the court must determine that the evidence is probative on a material
issue and must, if requested, state on the record the material issue and the reasons for
admitting or excluding the evidence; (3) the court must find proof of the other crime,
wrong, or act to be clear and convincing; and (4) the court must exclude the evidence if
the danger of unfair prejudice outweighs its probative value. Tenn. R. Evid. 404(b).

       The rationale underlying Rule 404(b)’s exclusion of evidence of a defendant’s
prior bad acts is that admission of such evidence carries with it the inherent risk of the
jury convicting the defendant of a crime based upon his bad character or propensity to
commit a crime, rather than the conviction resting upon the strength of the evidence.
State v. Rickman, 876 S.W.2d 824, 828 (Tenn. 1994). The risk is greater when the
defendant’s prior bad acts are similar to the crime for which the defendant is on trial. Id.;
see also State v. McCary, 922 S.W.2d 511, 514 (Tenn. 1996).

      In this case, the trial court properly conducted a pretrial hearing outside the
presence of the jury. At the conclusion of the hearing, the trial court found:

        All right, I do believe that this evidence is probative on the issues of
        intent to some degree and definitely on identity because of the phone,
        [Defendant’s] phone and the stolen phone calling the same number. And
        I find that the probative value outweighs the prejudicial effect, so I’m
        going to allow it.

We acknowledge that the trial court made no finding that proof of the other crime, wrong,
or act was clear and convincing. Therefore, because the trial court failed to substantially
comply with the requirements of the rule, its decision is entitled to no deference, and we
                                           - 19 -
must conduct a de novo review. State v. DuBose, 953 S.W.2d 649, 652 (Tenn. 1997). In
considering this review, we must consider the evidence presented at the pretrial hearing
in determining the admissibility of the evidence under Rule 404(b). Id. at 653.

      After conducting our de novo review, we conclude that the trial court properly
determined that Mr. Carroll’s testimony was admissible under Rule 404(b) to show
Defendant’s intent and the identity of Defendant as the perpetrator of the victim’s
homicide both of which were material issues in this case. There was also clear and
convincing evidence of the robbery of Mr. Carroll by Defendant. In this case, the State
had the burden of proving that Defendant was involved in an attempted aggravated
robbery at the time of the victim’s murder.

      Identity

       From the onset of the trial, Defendant’s identity as the perpetrator of the victim’s
murder was a contested issue. Evidence of incriminating statements by Defendant was
presented through the testimony of witnesses who were not law enforcement officers, and
whose credibility was strongly attacked by defense counsel. One of those witnesses, Mr.
Wood, was a co-defendant who received a favorable negotiated plea agreement in
exchange for his testimony in Defendant’s trial, and testimony about another witness, Mr.
Turner, was that he was involved in the initial planning to rob the victim, but withdrew.
Mr. Turner was never charged.

       In his opening statement to the jury, defense counsel’s theory of the case was that
Defendant did not commit the murder. He argued in great detail that there was no
physical evidence which would link Defendant to the murder: no murder weapon, no
finger prints, no DNA, no clothing. Defense counsel further attacked the credibility of
Mr. Turner and Mr. Wood, alluding that the proof would show that they had reasons to
provide false testimony concerning Defendant’s involvement. Defendant’s theory of the
case did not change during the course of the trial. In closing arguments to the jury,
defense counsel stressed that no credible evidence showed that Defendant committed the
murder. He argued that the proof established that Mr. Wood and/or Mr. Turner
committed the murder, suggesting Mr. Wood had a falling out with the victim and
therefore a motive to plan and execute the aggravated robbery which resulted in the
victim’s death. Defense counsel also argued that there were no fingerprints, DNA
samples, or other physical evidence identifying Defendant as the perpetrator.

       The proof of Defendant’s aggravated robbery of Mr. Carroll approximately four
hours before the victim’s death involved proof of Defendant’s identity as the perpetrator
of the victim’s murder. Defendant took Mr. Carroll’s cell phone and wallet. The cell
phone was used in two calls with Jamicah Moore’s phone approximately two hours later.
                                          - 20 -
Jamicah Moore, according to testimony, was Defendant’s driver to and from the area of
the murder. During a recorded call, Defendant had told Mr. Moore that he was “quiet”
and not telling the police anything and that the police could not figure out how Defendant
got from one location to another on the night of the murder. There was evidence admitted
that Defendant had told Ms. Linder, while Defendant was in jail on the murder charge,
where he had hidden the handgun near his grandmother’s apartment. Ms. Linder showed
law enforcement officers the location. Although no handgun was found, Mr. Carroll’s
wallet was located during the search for the handgun in the same area where Defendant
told Ms. Linder he had hidden the gun. Thus, to prove Defendant’s identity as the
perpetrator of the victim’s homicide, it was necessary to connect Defendant to Mr.
Carroll’s cell phone and his wallet, and this was done by explaining how Defendant, who
was a stranger to Mr. Carroll (he had to identify Defendant as the robber by looking at a
photographic line-up), came into possession of Mr. Carroll’s cell phone and wallet.

      Intent

        Defendant’s theory of defense also included the assertion that there was no proof
of a robbery or even an attempt of a robbery by whoever was the perpetrator. The
testimony of the victim’s father included the fact the he found the victim in the passenger
seat of the victim’s car with a bullet wound to his head. The victim had driven to his
home and parked in the driveway shortly before he was discovered to have been shot.
The victim’s father testified that the victim regularly stayed in his car for a while and
listened to music or talked to friends after parking in the driveway. However, he further
testified that he never knew of the victim sitting in the passenger seat of his car while
sitting in the driveway. There was testimony that the plans for the robbery of the victim
involved forcing him to get out of the driver’s seat and ride with the perpetrator(s) to a
bank and make the victim withdraw money from the ATM. This is consistent with
evidence of the robbery’s planning. There was testimony that Defendant had made
statements to witnesses that the shooting of the gun was accidental, with no direct
admissions by Defendant that he approached the victim with intent to rob him. Thus,
proof of Defendant’s aggravated robbery of Mr. Carroll just four hours prior to the
victim’s death became relevant and highly probative of Defendant’s intent to commit
robbery of the victim. Specifically, co-defendant Mr. Wood testified that he
communicated with Defendant a short period of time prior to the victim’s murder. Mr.
Wood walked to a location near his home and the victim’s home (both yards intersect
with Mr. Wood’s next door neighbor) and gave Defendant some shoes. Mr. Wood
pointed out the victim’s home to Defendant, but at the time the victim’s car was not yet at
home. Defendant referred to the victim as Mr. Wood’s “boy,” asking Mr. Wood where
his boy was. Co-defendant Mr. Wood testified that he knew Defendant’s intent was to
carry out the plans to rob the victim. Defendant had informed Mr. Wood of his robbery
of Mr. Carroll. The following testimony of Mr. Wood was elicited by the prosecutor:
                                          - 21 -
  Q.      Did you know what [Defendant] was about to do when he asked you
          where was your boy?

  A.      Yes, sir.

  Q.      How did you know that?

  A.      Well, he had a gun and he robbed somebody before and I knew I guess
          when he was over there that he was going to do it.

       There was no objection as to Mr. Wood’s testimony being inadmissible opinion
testimony of Defendant’s intent to rob the victim, although Defendant had properly
objected in general in the pretrial hearing to proof of the prior bad act.

       This testimony by Mr. Wood is not merely propensity evidence that Defendant
had committed one robbery and therefore must have committed the murder in the
perpetration of a robbery of the victim. The testimony was by a co-defendant. There was
proof that Defendant, Mr. Wood, and Mr. Turner had planned a robbery of the victim.
Mr. Turner had apparently backed out of the criminal enterprise according to some
testimony. Mr. Wood testified that he was unable to participate because of his curfew.
Mr. Wood was with Defendant facilitating Defendant’s confrontation with the victim.
Mr. Wood’s perception of Defendant’s intentions was crucial evidence of Defendant’s
intent at the time Defendant came into contact with the victim. Evidence of Defendant’s
prior of aggravated robbery was more probative of Defendant’s intent than it was
prejudicial, especially since, in this case, the evidence was already extremely probative of
Defendant’s identity as the perpetrator, as discussed above.

         Defendant is not entitled to relief on this issue.

   II.      Jury Instruction Concerning the Admission of 404(b) Evidence

        Defendant argues that the trial court erred by instructing the jury that it could
consider the admission of 404(b) evidence for issues other than intent and identity,
specifically as part of a common scheme or plan or to prove his motive. We agree that
the trial court erred and that it is reversible error.

       Rule 404(b) of the Tennessee Rules of Evidence provides that: “Evidence of other
crimes, wrongs, or acts is not admissible to prove the character of a person in order to
show action in conformity with the character trait. It may, however, be admissible for
other purposes.” Other purposes has been defined to include: (1) motive; (2) intent; (3)
                                              - 22 -
guilty knowledge; (4) identity of the defendant; (5) absence of mistake or accident; (6) a
common scheme or plan; (7) completion of the story; (8) opportunity; and (9)
preparation. Parton, 694 S.W.2d at 302; Bunch v. State, 605 S.W.2d 227, 229
(Tenn.1980); State v. Jones, 15 S.W.3d 880, 894 (Tenn.Crim.App.1999). Our supreme
court has defined “common scheme or plan” evidence as “(1) offenses that reveal a
distinctive design or are so similar as to constitute ‘signature’ crimes; (2) offenses that are
part of a larger, continuing plan or conspiracy; and (3) offenses that are all part of the
same criminal transaction.” State v. Shirley, 6 S.W.3d 243, 248 (Tenn. 1999); State v.
Moore, 6 S.W.3d 235, 240 (Tenn.1999).

       Rule 30 (b) of the Tennessee Rules of Criminal Procedure provides:

        After the court instructs the jury, the parties shall be given an
        opportunity to object-out of hearing of the jury- to the content of an
        instruction that was given or to the failure to give a requested instruction.
        Counsel’s failure to object does not prejudice the right of a party to
        assign the basis of the objection as error in a motion for a new trial.

While Defendant in this case did not object to the trial court’s final written jury
instruction concerning the admission of 404(b) evidence at trial, the issue was properly
raised in Defendant’s amended motion for new trial. See State v. Haynes, 720 S.W.2d
76, 84-85 (Tenn. Crim. App. 1986).

       In the final jury instructions in this case, the trial court gave the following
instruction:

        Evidence of other bad acts. If from the proof you find that the defendant
        has committed one or more bad acts other than those for which he is on
        trial, you may not consider such evidence to prove his disposition to
        commit crimes such as those for which he is on trial. This evidence may
        only be considered by you for the limited purpose of determining
        whether it provides, (A), the defendant’s identity, that is such evidence
        may be considered by you if it tends to establish the defendant’s identity
        in the case at trial; or two, [sic] a scheme or plan that is such evidence
        may be considered by you if it tends to establish that the defendant
        engaged in a common scheme or plan for the commission of two or more
        crimes that were related to each other that proof of one tends to establish
        the other; or (C) motive that is such evidence may be considered by you
        if it tends to show a motive of the defendant for the commission of the
        offense presently charged, or (D) the defendant’s intent. That is such
        evidence may be considered by you if it tends to establish that the
                                            - 23 -
        defendant actually intended to commit the crime with which he is
        presently charged. Such evidence of one or more other bad acts, if
        considered by you for any purpose, must not be considered for any
        purpose other than that specifically stated.

        The trial court had already ruled in a pre-trial hearing that evidence of the prior
robbery was admissible only for the purposes to prove the identity of Defendant as the
perpetrator and Defendant’s intent. However, the trial court instructed the jury that it
could also consider the prior robbery to prove a common scheme or plan (“signature”
crime) by Defendant in committing a totally unrelated robbery that was only similar
because a gun was involved. The trial court told the jury the prior robbery could be used
to prove Defendant’s motive. There was no factual basis in the evidence to support use
of the evidence of the prior robbery to prove these additional factors, and they essentially
left the finder of fact to apply the evidence as proof of Defendant’s propensity to commit
robbery.

        “In determining whether instructions are erroneous, this Court must review the
charge in its entirety and read it as a whole. A charge should be considered prejudicially
erroneous if it fails to fairly submit the legal issues or if it misleads the jury as to the
applicable law.” State v. Hodges, 944 S.W.2d 346, 352 (Tenn. 1997). The instruction
given to the jurors in this case failed to fairly submit the legal issue and misled the jurors
as to the applicable law. The instruction permitted the jury to consider the robbery of Mr.
Carroll for purposes other than intent and identity. Accordingly, we reverse the
Defendant's convictions for felony murder and attempted especially aggravated robbery
and remand this case for a new trial.

III.   Testimony Concerning Defendant’s Cellular Phone Records

       Defendant contends that the trial court erred by admitting lay testimony by
Detective Merritt about Defendant’s cell phone records and cell towers because Detective
Merritt was not a cell phone expert. Defendant further contends that Detective Merritt
offered “quasi-expert testimony.” The State counters that Detective Merritt’s testimony
did not require expert knowledge.

        Lay witness testimony is set forth in Tenn. R. Evid. 701 which provides:

               (a)   Generally. If a witness is not testifying as an expert,
                     the witness’s testimony in the form of opinions or
                     inferences is limited to those opinions or inferences
                     which are:


                                            - 24 -
                     (1)    rationally based on the perception of
                            the witness and

                     (2)    helpful to a clear understanding of the
                            witness’s testimony or the determination
                            of a fact in issue.

       Tenn. R. Evid. 702 provides:

        If scientific, technical, or other specialized knowledge will substantially
        assist the trier of fact to understand the evidence or to determine a fact in
        issue, a witness qualified as an expert by knowledge, skill, experience,
        training, or education may testify in the form of an opinion or otherwise.

        We find that Detective Merritt’s testimony did not require specialized knowledge
as contemplated by Tenn. R. Evid. 702, which governs expert testimony. Detective
Merritt testified that he obtained cell phone records for Mr. Wood, Defendant, and the
victim. Mr. Wood’s cell phone provider was Verizon wireless, and Defendant and the
victim’s provider was Cricket. Detective Merritt testified that Cricket sent a “how-to-
read” document with its call detail reports for Defendant and the victim. He testified in
detail concerning the content of the “how-to-read” document. Detective Merritt testified
that the language of the document specifically stated that the call records could not be
used by themselves to show locations of a caller or of a handset. Detective Merritt
acknowledged that the purpose of the cell phone towers was not to locate handsets but to
“provide a quality communication experience for their customers.” He also noted that
there were variables that can affect the way a phone connects with a particular tower such
as a load on the network, elevation, a “line of sight issue,” or other obstructions.
Detective Merritt noted that he disagreed with the limitations provided by Cricket about
the value of the records with respect to location. He also testified that the cell records to
a certain extent could show the approximate location of a handset but not a person.
Detective Merritt testified that the records were “not as exact as GPS.”

       Detective Merritt testified that he borrowed a handset from the local Cricket store,
and he went to the apartment at Laurel Ridge Apartments where Defendant’s
grandmother had lived at the time of the murder. Detective Merritt made calls from the
bedroom, bathroom, kitchen, dining room area, living room, and one call from outside the
residence by the balcony. All of the calls originated and terminated on tower 2014.
None of the calls originated or terminated on tower 2031

     Detective Merritt testified that the records he received from Cricket showed
communication between Defendant’s and Mr. Wood’s cell phones. After an analysis of
                                           - 25 -
the communication between the two, Defendant and Mr. Wood were arrested on July 28,
2010. Detective Merritt read the cell phone records and testified that the victim made a
phone call from his cell phone at 9:40 p.m., and it connected to cell phone tower 2031. A
call back to the victim’s phone also connected to tower 2031. Detective Merritt testified
that from 9:13 p.m. to 9:47 p.m. all outgoing calls from Defendant’s cell phone also
connected to tower 2031. An incoming call from Jamicah Moore during that time
showed Mr. Moore’s handset was connected to tower 2014. In his testimony, Detective
Merritt referenced the cell phone tower map that had been created for him, and he
acknowledged that there were a number of towers in the area that were not on the map.
Detective Merritt specifically told the jury that the cell phone companies “would not
under any circumstances say that the phone was in connection with a certain sector [of]
that tower.”

       The gist of Detective Merritt’s testimony was about which cell phone tower
Defendant’s phone and the victim’s phone were connected to at a particular time. In
State v. Hayes, No. M2008-02689-CCA-R3-CD, 2010 WL 5344882 (Tenn. Crim. App.
Dec. 23, 2010) a panel of this court held that a detective could testify that he saw the
locations of the cell phone towers listed on the cell phone records and plotted the
locations on a map. The detective also inferred that “the defendant traveled near these
towers.” The detective explicitly stated that he was not an expert in how the cell phone
towers worked. This court held: “We conclude that a layperson could plot the locations
of the towers on a map and draw the same inferences; therefore, his testimony did not
require specialized knowledge as contemplated by Tennessee Rules of Evidence 702,
which governs expert testimony, and the trial court did not err by allowing the
testimony.” Id. at *2.

       We find that the trial court properly admitted testimony by Detective Merritt
concerning the cell phone towers. The State specifically stated that it was not offering
Detective Merritt as an expert in cell phone records. Although Detective Merritt testified
that he had several classes in cell phone technology and that some of his knowledge of
cell phones came from his work as a police officer, we find that the testimony concerning
which cell phone tower Defendant’s phone, the victim’s phone, and Jamicah Moore’s
phone were connected to at a particular time, as reflected in the cell phone records
obtained, was lay testimony as in Hayes. Defendant is not entitled to relief on this issue.

IV.    Affidavits in Support of the Search Warrants

       A trial court’s factual findings on a motion to suppress are conclusive on appeal
unless the evidence preponderates against them. State v. Odom, 928 S.W.2d 18, 23
(Tenn. 1996). Furthermore, questions about the “credibility of the witnesses, the weight
and value of the evidence, and resolution of conflicts in the evidence are matters
                                          - 26 -
entrusted to the trial judge as the trier of fact.” Id. “We afford to the party prevailing in
the trial court the strongest legitimate view of the evidence and all reasonable and
legitimate inferences that may be drawn from that evidence.” State v. Keith, 978 S.W.2d
861, 864 (Tenn. 1998). However, we review a trial court’s application of the law to the
facts under a de novo standard of review. State v. Williams, 185 S.W.3d 311, 315 (Tenn.
2006).

       A.     Basis of Knowledge and Credibility of Informants

       Defendant argues that the State failed to meet the two prongs of the Aguillar-
Spinelli test setting forth the basis of knowledge and credibility of informants Dwight
Turner and Angel Kilgore in the affidavits supporting the search warrants in this case.
State v. Jacumin, 778 S.W.2d 430, 431 (Tenn. 1989); Aguillar v. Texas, 378 U.S. 104, 84
S. Ct. 1509 (1964); Spinelli v. United States, 393 U.S. 410, 89 S. Ct. 584 (1969).

        An affidavit establishing probable cause is an indispensable prerequisite to the
issuance of a search warrant. See, e.g., Tenn. Code Ann. § 40-60-103; Tenn. R. Crim. P.
41(c); State v. Henning, 975 S.W.2d 290, 294 (Tenn. 1998); State v. Moon, 841 S.W.2d
336, 338 (Tenn. Crim. App. 1992). Such probable cause “must appear in the affidavit
[itself] and judicial review of the existence of probable cause will not include looking to
other evidence provided to or known by the issuing magistrate or possessed by the
affiant.” Moon, 841 S.W.2d at 338; see also Henning, 975 S.W.2d at 295. To
sufficiently make a showing of probable cause, an affidavit “must set forth facts from
which a reasonable conclusion might be drawn that the evidence is in the place to be
searched.” State v. Smith, 868 S.W.2d 561, 572 (Tenn. 1993). However, a decision
regarding the existence of probable cause requires that the affidavit contain “more than
mere conclusory allegations by the affiant.” State v. Stevens, 989 S.W.2d 290, 293
(Tenn. 1999); see also Moon, 841 S.W.2d at 338.

        “[B]efore a finding of probable cause may be based on an informant’s tip, the
basis of the informant’s knowledge and the informant’s credibility must also be
established.” State v. Bridges, 963 S.W.2d 487, 490 (Tenn. 1997)(citing State v.
Jacumin, 778 S.W.2d 430, 432-36 (Tenn. 1989)). Tennessee law recognizes a distinction
between those who are “citizen informants, or bystander witnesses, and criminal
informants, or those from the criminal milieu.” State v. Cauley, 863 S.W.2d 411, 417
(Tenn. 1993)(internal citations and quotations omitted). A person from the criminal
milieu is one who is “intimately involved with the persons informed upon and with the
illegal conduct at hand.” State v. Melson, 638 S.W.2d 342, 354 (Tenn. 1982)(internal
citations and quotations omitted). Information given by criminal informants “is not given
in the spirit of a concerned citizen, but often is given in exchange for some concession,
payment, or simply out of revenge against the subject.” State v. Stevens, 989 S.W.290,
                                           - 27 -
294 (Tenn. 1999)(internal citations and quotations omitted). In contrast, citizen
informants are either “victims of the crime or have otherwise seen some portion of it.”
Melson, 638 S.W.2d at 354 (internal citations and quotations omitted). Information
provided by known citizen informants is “presumed to be reliable,” while information
provided by criminal informants does not carry any presumptions of reliability and must
be tested. Stevens, 989 S.W.2d at 293.

       Case law warns against a hyper-technical application of the Aguilar-Spinelli test,
and this court has previously provided that “[t]he requisite volume or detail of
information needed to establish the informant’s credibility is not particularly great.”
State v. Lowe, 949 S.W.2d 300, 305 (Tenn. Crim. App. 1996). However, precedent also
provides that “the affiant must provide some concrete reason why the magistrate should
believe the informant.” Id.

      Concerning Mr. Turner and Ms. Kilgore, the trial court found:

        As for the other informants, even assuming arguendo that they do not
        qualify as citizen informants, the Court finds that the affidavit names
        them and contains sufficient information to establish their basis of
        knowledge and veracity. Both Mr. Turner and Ms. Kilgore were present
        when the robbery was discussed and were in agreement that the
        defendant and Mssrs. Wood and Turner discussed it and Mr. Turner
        eventually refused to participate. Mr. Turner’s description of the
        defendant’s weapon and the account of the defendant’s call were
        consistent with the physical evidence at the scene and the manner of the
        victim’s death. The Court therefore finds no ground for suppression in
        this respect.

       In his affidavit in support of the search warrant in this case, Detective Sowder
averred as follows:

        I, David Sowder, do hereby make oath as follows:

        1. I am a Hamilton County, Tennessee Deputy Sheriff.

        2. The crimes being investigated are attempted robbery and murder in
           Hamilton County, Tennessee.

        3. On 7-21-10, Darrian Moore was murdered at his home in Hamilton
           County. He was shot once in the head while sitting in his car. A

                                         - 28 -
    .380 caliber shell casing was found at the scene, which information
    had not been released.

4. According to Charles Moore, the victim’s father, the victim returned
   home about 9:30 PM that night. The victim called his mother on the
   telephone at about 9:41, and was found, already shot, by his father at
   about 10:00 PM. According to this citizen informant, the victim was
   friendly with Frank Wood, a neighbor, and was often visited by
   Wood after getting off work in the evening.

5. I have spoken with Dwight Turner. According to Turner, he is
   friendly with Wood and Dominique Greer. Wood says that on 7-20,
   the three of them discussed robbing Moore. Wood suggested the
   crime, saying that the victim carried a First Tennessee Bank Card
   and that he could be forced at gunpoint to withdraw $3000 from a
   teller machine at night. He provided details of the victim’s schedule.

6. Greer was to do the actual robbery, since he was unknown to the
   victim. Greer said that he had bought a .380 pistol.

7. Tuner said that although he intended to help in the robbery at first,
   he decided not to and refused.

8. Turner said that two nights later, Greer called him. He said that he
   and Wood had gone to put the plan into action, Greer having gotten
   black clothing to wear. Greer told Turner that the victim had
   struggled, and that the gun was fired at that time.

9. I have also spoken with another informant, Angel Kilgore. She told
   me that she was present when Woods, Greer, and Turner discussed
   the robbery, and that Turner refused to participate.

10. Greer, Wood, Turner, and Kilgore are all juveniles.

11. Wood lives at 4865 Long Hill Road, Chattanooga, Tn.

12. Greer lives with his mother at 4916 North Wind Dr., Chattanooga,
    Tn. He also stays often with his grandmother at 4715 Bonny Oaks
    Dr., Apt. 608, Chattanooga, Tn. His grandmother has told me that
    he was at that address at the time of the murder. I believe there is
    probable cause to believe that these locations may contain the .380
                                 - 29 -
             pistol, ammunition for it, and/or the black clothing worn by Greer.
             Based upon the foregoing information, I hereby request a warrant for
             the search thereof, for the items described above.

        As pointed out by the State, the trial court did not specifically find that Mr. Turner
and Ms. Kilgore were from the “criminal milieu.” It appears from the evidence presented
at the suppression hearing that Mr. Turner was not an ordinary citizen who “report[ed] a
crime which [was] committed in [his] presence,” nor that he acted with intent to “aid the
police in law enforcement because of [his] concern for society or for [his] own [physical]
safety.” State v. Stevens, 989 S.W.2d 290, 294 (Tenn. 1999)(citing State v. Smith, 867
S.W.2d 343, 347 (Tenn. Crim. App. 1993)). Therefore, “it is proper to demand that some
evidence of [his] reliability and credibility be shown” in accordance with Aquilar-
Spinelli, Id. We note that there is nothing in the testimony of Detective Sowder, Ms.
Kilgore, or in the affidavit which shows that Ms. Kilgore is in the “criminal milieu.” We
find her to be a “citizen informant.”

       The trial court correctly held that that the affidavit by Detective Sowder contained
the basis for the knowledge and the veracity of Mr. Turner. The affidavit established that
Mr. Turner was present when Mr. Wood and Defendant discussed robbing the victim.
The trial court found that Mr. Turner’s veracity was established when his description of
Defendant’s weapon matched the weapon used to murder the victim. Also, in the
affidavit Detective Sowder affirmed that a .380 caliber shell casing was found at the
murder scene, and that information had not been released at the time. Mr. Turner told
Detective Sowder that, prior to the robbery, Defendant told him that he had purchased a
.380 caliber pistol. Mr. Turner’s veracity was further confirmed when he said that he
received a call from Defendant who told him that the victim struggled and was shot.
Officer Sowder affirmed that the victim was shot in the head.

      As for Ms. Kilgore, she said that she was present when Defendant, Mr. Wood, and
Mr. Turner discussed the robbery. She and Mr. Turner both made the statement that Mr.
Turner refused to participate in the robbery.

       Following our review of the record, we conclude that the affidavit in this case
contained Mr. Turner’s basis of knowledge and his veracity. Because we find Ms.
Kilgore to be a “citizen-informant” her information carries a presumption of reliability.
State v. Bishop, 431 S.W.3d 22, 38 (Tenn. 2014).

       B.     Whether the Affidavits Provided Probable Cause that Evidence Would be
              Found in Defendant’s Mother’s House



                                            - 30 -
        Next, Defendant asserts that the search warrant and affidavit failed to establish
probable cause that evidence would be found at the home of Defendant’s mother because
the affidavit contained only a conclusory statement that Defendant lived there.

        Under both the Tennessee and United States Constitutions, no search warrant may
be issued except upon probable cause, which “requires reasonable grounds for suspicion,
supported by circumstances indicative of an illegal act.” State v. Smotherman, 201
S.W.3d 657, 662 (Tenn. 2006). Tennessee requires a written and sworn affidavit,
“containing allegations from which the magistrate can determine whether probable cause
exists,” as “an indispensable prerequisite to the issuance of a search warrant.” State v.
Henning, 975 S.W.2d 290, 294 (Tenn. 1998). The affidavit must contain more than mere
conclusory allegations on the part of the affiant. Id. The standard to be employed in
reviewing the issuance of a search warrant is “whether the issuing magistrate had ‘a
substantial basis for concluding that a search would uncover evidence of wrongdoing.’”
Smotherman, 201 S.W.3d at 662 (quoting State v. Ballard, 836 S.W.2d 560, 562 (Tenn.
1992)).

        Our supreme court has explained that, in order to establish probable cause for the
issuance of a search warrant, the underlying affidavit “must set forth facts from which a
reasonable conclusion might be drawn that the evidence is in the place to be searched.”
State v. Smith, 868 S.W.2d 561, 572 (Tenn. 1993) (citations omitted). “The nexus
between the place to be searched and the items to be seized may be established by the
type of crime, the nature of the items, and the normal inferences where a criminal would
hide the evidence.” Id. (citation omitted); see also State v. Saine, 297 S.W.3d 199, 206
(Tenn. 2009) (recognizing that an affidavit in support of a search warrant “must show a
nexus among the criminal activity, the place to be searched, and the items to be seized”)
(citing State v. Reid, 91 S.W.3d 247, 273 (Tenn. 2002); Smith, 868 S.W.2d at 572)). “In
determining whether probable cause supports the issuance of a search warrant, reviewing
courts may consider only the affidavit and may not consider other evidence provided to
or known by the issuing magistrate or possessed by the affiant.” Id. (citing State v.
Carter, 160 S.W.3d 526, 533 (Tenn. 2005)).

      Concerning this issue, the trial court held:

        The Court finally considers the issue of the conclusoriness of the
        information in the remaining affidavit regarding the addresses. The
        affidavits do not identify the sources of the addresses. The source of Mr.
        Wood’s address, like Mr. Wood’s address itself, is unnecessary to state
        probable cause for the issuance of search warrants for the defendant’s
        and the defendant’s grandmother’s residences. Arguably, however, the
        source of the defendant’s and defendant’s grandmother’s addresses is
                                           - 31 -
          necessary to state probable cause for the issuance of a search warrant for
          those residences.

      *        *      *

          Tennessee, of course, does not recognize the good-faith exception. State
          v. Bearden, 326 S,W,3d 184, 188(Tenn. Crim. App. 2010)(citing State v.
          Carter, 16 S.W.3d 762, 768 n.8 (Tenn. 2000), and State v. Taylor, 1987
          Tenn. Crim. App. LEXIS 2763). In this case, however, the validity of
          the affidavits need not depend on the applicability of that exception.
          When an affiant does not attribute information to another source, it
          seems reasonable to presume that he himself or another officer is the
          presumptively reliable source of the information, unless there is evidence
          that the omission is material or misleading. In this case, there is no
          evidence that the omissions in the affidavits are material or misleading.
          Thus, it seems to the Court as reasonable to attribute the unattributed
          information about the defendant’s and the defendant’s grandmother’s
          addresses to law-enforcement investigation of public records as it is to
          attribute the unattributed information about the physical evidence at the
          scene to law-enforcement investigation of the scene.

       In his affidavit in support of the search warrant in this case, Detective Sowder
averred as follows in relevant parts:

          3. On 7-21-10, Darrian Moore was murdered at this home in Hamilton
          County. He was shot once in the head while sitting in his car. A .380
          caliber shell casing was found at the scene, which information has not
          been released.

          *    *      *

          5. I have spoken with Dwight Turner. According to Turner, he is
          friendly with Wood and Dominique Greer. Wood says that on 7-20, the
          three of them discussed robbing Moore. Wood suggested the crime,
          saying that the victim carried a First Tennessee Bank Card and that he
          could be forced at gunpoint to withdraw $3000 from a teller machine at
          night. He provided details of the victim’s schedule.

          6. Greer was to do the actual robbery, since he was unknown to the
          victim. Greer said that he had bought a .380 pistol.

                                            - 32 -
        *     *      *

        8. Turner said that two nights later, Greer called him. He said that he
        and Wood had gone to put the plan into action, Greer having gotten
        black clothing to wear. Greer told Turner that the victim had struggled,
        and that the gun was fired at that time.

        *     *      *

        12. Greer lives with his mother at 4916 North Wind Dr., Chattanooga,
        Tn. He also stays often with his grandmother at 4715 Bonny Oaks Dr.,
        Apt. 608, Chattanooga, Tn. His grandmother has told me that he was at
        that address at the time of the murder. I believe that there is probably
        cause to believe that these locations may contain the .380 pistol,
        ammunition for it, and/or the black clothing worn by Greer.

        Defendant relies on this court’s decision in State v. Nightwine, No. M2013-00609-
CCA-R3-CD, 2013 WL 6669393 (Tenn. Crim. App. Dec. 17, 2013) for his argument that
the affidavit was insufficient to provide a nexus that he lived at the residence on North
Wind Drive with his mother. Nightwine involved drug sales to an undercover
confidential informant. In the affidavit supporting the search warrant, there was a
statement that the defendant had moved from 823 Stafford Street to 115 Emory Street.
Id. at *1. The information contained in the affidavit also indicated that the informant had
made two buys from the defendant at 823 Stafford Street and two buys from 115 Emory
Street. Id. at *1-2. The defendant argued that the affidavit did not provide information
that the informant saw drugs inside the residence at 115 Emory Street. Id. at 2-3. The
trial court held that the affidavit “fail[ed] to state that the confidential source made the
purchases from inside the residence since it use[ed] the language ‘at Emory Street;” and
concluded that “no reasonable nexus exists to issue the [s]earch warrant to [s]earch inside
of the residence.” Id. at *3. The State appealed the court’s ruling and argued that the
trial court erred in making a distinction between buys occurring “at” the residence as
stated in the affidavit and “in” the residence. Id. at *3. This court noted:

        To begin our analysis, we note that the affidavit does not state, as the
        State suggests, that the sales took place at Mr. Nightwine’s residence
        located at 115 Emory Street. Rather, the affidavit asserts only that the
        sales took place “at 115 Emory Street” without any further specificity as
        to the location of the sales or reference to the residence.

Id. at *6. The court looked at State v. Saine, 297 S.W.3d 199, 206 (Tenn. 2009), another
case concerning drug buys, and found that the affidavit in Nightwine did not contain the
                                           - 33 -
additional facts that were present in Saine that supported an inference that drugs would be
found in Saine’s residence. In Nightwine, this Court held:

        Beyond a physical street address, the affidavit is completely devoid of
        any specificity as to the location of the controlled buys or their relation
        to the residence located at 115 Emory Street. The only connection to the
        residence set out in the affidavit is a conclusory assertion that Mr.
        Nightwine resides at that location; however, the affidavit fails to explain
        the basis of this conclusion or provide any further connection to the
        residence.

        The present case involves a murder and evidence related to the murder. The
affidavit sets out that that Defendant had been involved in a plan to rob the victim. The
victim was shot while sitting in his car and Defendant had purchased a .380 caliber
weapon to use in the robbery. Defendant had obtained black clothing to wear during the
robbery, and Defendant told Mr. Turner that the “victim struggled, and that the gun was
fired at that time.” The affidavit further states: “I believe that there is probable cause to
believe that these locations may contain the .380 pistol, ammunition for it, and/or the
black clothing worn by Greer.” It is logical to assume that the weapon used and clothing
worn during the murder and attempted robbery would be located at Defendant’s
residence. The affidavit lists that Defendant is a juvenile, therefore, it is also logical to
assume that he lives with his mother. The affidavit also reflects that Defendant often
stays with his grandmother on Bonny Oaks Drive and that he was at her residence at the
time of the murder.

        We find that the affidavit establishes a sufficient nexus between the criminal
activity and the place to be searched, namely Defendant’s mother’s house. Accordingly,
we conclude that the trial court did not err by denying his motion to suppress. Defendant
is not entitled to relief on this issue.

V.     Constructive Amendment to the Indictment

       Defendant contends that there was a constructive amendment to the indictment
charging him with first degree felony murder because the indictment provided that
Defendant committed the felony murder “during the perpetration of a robbery,” and the
State’s theory at trial was that the murder was committed during the perpetration of an
attempted especially aggravated robbery.

       Motions alleging defects in the indictment “must be raised before trial” or the
claim is subject to waiver; however, a party may raise a claim that the indictment “fails to
charge an offense” at any time. Tenn. R. Crim. P. 12(b)(2)(B). The overriding principle
                                           - 34 -
governing indictments is that the accused is constitutionally guaranteed the right to be
informed of the nature and cause of the accusation. U.S. Const. amend. 6, 14; Tenn.
Const. art. I, § 9; see Wyatt v. State, 24 S.W.3d 319, 324 (Tenn. 2000). Our courts have
interpreted this constitutional mandate to require an indictment to “1) provide notice to
the accused of the offense charged; 2) provide the court with an adequate ground upon
which a proper judgment may be entered; and 3) provide the defendant with protection
against double jeopardy.” Wyatt, 24 S.W.3d at 324 (citations omitted). Further, an
indictment is statutorily required to “state the facts constituting the offense in ordinary
and concise language, without prolixity or repetition, in such a manner so as to enable a
person of common understanding to know what is intended and with that degree of
certainty which will enable the court, on conviction, to pronounce the proper judgment.”
Tenn. Code Ann. § 40-13-202. The question of the validity of an indictment is one of
law and, as such, or review is de novo. State v. Hill, 954 S.W.2d 725, 727 (Tenn. 1997).

        “A variance between an indictment or a subsequent bill of particulars and the
evidence presented at trial is not fatal unless it is both material and prejudicial.” State v.
Shropshire, 45 S.W.3d 64, 71 (Tenn. Crim. App. 2000)(citing State v. Moss, 662 S.W.2d
590, 592 (Tenn. 1984)). “A variance between an indictment and the proof in a criminal
case is not material where the allegations of proof substantially correspond, the variance
is not of a character which could have misled the defendant at trial[,] and is not such as to
deprive the accused of the right to be protected against another prosecution for the same
offense.” Moss, 662 S.W.2d at 592. It is not reversible error when a defendant is
sufficiently aware of the charge and is able to adequately prepare for trial. Id. Contrary to
the Defendant’s assertion, we conclude that the indictment described a crime under
Tennessee law in that it referenced the appropriate statute for first degree felony murder
and provided Defendant with sufficient notice to prepare for trial.

       Defendant cites State v. Goodson in support of his contention that his conviction
should be reversed because the proof at trial did not correspond to the indictment on
which Defendant was convicted. 77 S.W.3d 240, 244 (Tenn. Crim. App. 2001).
However, the Goodson decision does not apply to the facts in Defendant’s case. In
Goodson, the defendant was indicted for driving on a revoked license; however, the
evidence at trial “established the separate offense of driving on a suspended license.” Id.
at 241-42. This court held that “[t]he proof introduced at trial regarding the [defendant’s]
suspended driving status constituted a constructive amendment of the indictment by
broadening the grounds for conviction.” Id. at 245. In contrast, we believe that the proof
at Defendant’s trial corresponded to the indicted offense of felony murder in the
perpetration of a robbery. As charged in this case, first degree felony murder is “[a]
killing of another committed in the perpetration of or attempt to perpetrate any . . .
robbery[.]” Tenn. Code Ann. § 39-13-202(a)(2)(emphasis added).

                                            - 35 -
        The indictment was sufficient in this case to notify Defendant that he was charged
with felony murder in the perpetration of or attempt to perpetrate any robbery. State v.
Hammonds, 30 S.W.3d 294, 300 (Tenn. 2000)(holding that an indictment that provides
“notice to the accused will be considered sufficient to satisfy both constitutional and
statutory requirements”). The indictment and the proof substantially corresponded and
the indictment, which referenced the first degree murder statute, provided Defendant with
sufficient notice and protection against double jeopardy. Moreover, Defendant was also
indicted in a separate count for attempted especially aggravated robbery. Therefore, he
was on notice that he would have to defendant against that charge. Defendant has not
alleged nor demonstrated that he was prejudiced in any way by the indictment. The
record does not show that the State attempted to rely on any theories that were not fairly
embraced in the allegations made in the indictment. State v. Mayes, 854 S.W.2d 638, 640
(Tenn. 1993)(citations omitted). Also, Defendant was not convicted of a ground not
included in the indictment. Goodson, 77 S.W.3d at 244. Defendant is not entitled to
relief on this issue.

VI.    Sufficiency of the Evidence

      Defendant contends that the evidence at trial was insufficient to support his
conviction for first degree felony murder. Specifically, Defendant asserts that the
evidence failed to show that a robbery occurred and that the “major testimony” came
from two accomplices. The State responds that the evidence was sufficient to sustain
Defendant’s convictions.

       The standard for appellate review of a claim challenging the sufficiency of the
State’s evidence is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R.
App. P. 13(e); State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011). To obtain relief on a
claim of insufficient evidence, appellant must demonstrate that no reasonable trier of fact
could have found the essential elements of the offense beyond a reasonable doubt. See
Jackson, 443 U.S. at 319. This standard of review is identical whether the conviction is
predicated on direct or circumstantial evidence, or a combination of both. State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011).

       On appellate review, ‘“we afford the prosecution the strongest legitimate view of
the evidence as well as all reasonable and legitimate inferences which may be drawn
therefrom.’” Davis, 354 S.W.3d at 729 (quoting State v. Majors, 318 S.W.3d 850, 857
(Tenn. 2010)); State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978). In a jury trial, questions involving the credibility of
witnesses and the weight and value to be given the evidence, as well as all factual
                                           - 36 -
disputes raised by the evidence, are resolved by the jury as trier of fact. State v. Bland,
958 S.W.2d 651, 659 (Tenn. 1997); State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).
This court presumes that the jury has afforded the State all reasonable inferences from the
evidence and resolved all conflicts in the testimony in favor of the State; as such, we will
not substitute our own inferences drawn from the evidence for those drawn by the jury,
nor will we re-weigh or re-evaluate the evidence. Dorantes, 331 S.W.3d at 379;
Cabbage, 571 S.W.2d at 835; see State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984).
Because a jury conviction removes the presumption of innocence that appellant enjoyed
at trial and replaces it with one of guilt at the appellate level, the burden of proof shifts
from the State to the convicted appellant, who must demonstrate to this court that the
evidence is insufficient to support the jury’s findings. Davis, 354 S.W.3d at 729 (citing
State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011)).

      It is well settled “that a conviction may not be based solely upon the
uncorroborated testimony of an accomplice to the offense.” State v. Bane, 57 S.W.3d
411, 419 (Tenn. 2001) (citing State v. Stout, 33 S.W.3d 531 (Tenn. 2001); State v.
Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994); Monts v. State, 379 S.W.2d 34, 43 (Tenn.
1964)). By way of explanation, our supreme court has stated:

        There must be some fact testified to, entirely independent of the
        accomplice's testimony, which, taken by itself, leads to the inference, not
        only that a crime has been committed, but also that the defendant is
        implicated in it; and this independent corroborative testimony must also
        include some fact establishing the defendant's identity. This
        corroborative evidence may be direct or entirely circumstantial, and it
        need not be adequate, in and of itself, to support a conviction; it is
        sufficient to meet the requirements of the rule if it fairly and legitimately
        tends to connect the defendant with the commission of the crime
        charged. It is not necessary that the corroboration extend to every part of
        the accomplice's evidence.

Bane, 57 S.W.3d at 419 (quoting Bigbee, 885 S.W.2d at 803); see also State v. Fowler,
373 S.W.2d 460, 463 (Tenn. 1963).

       As charged in this case, first degree felony murder is “[a] killing of another
committed in the perpetration of or attempt to perpetrate any . . . robbery[.]” Tenn. Code
Ann. § 39-13-202(a)(2). “Robbery is the intentional or knowing theft of property from
the person of another by violence or putting the person in fear.” Tenn. Code Ann. § 39-
13-401(a).



                                           - 37 -
      “Knowing” means that a person acted knowingly with respect to the
      conduct or to circumstances surrounding the conduct when the person is
      aware of the nature of the conduct or that the circumstances exist. A person
      acts knowingly with respect to a result of the person’s conduct when the
      person is aware that the conduct is reasonably certain to cause the result.

Tenn. Code Ann. § 39-11-106(a)(20). “Intentional” is defined above. To convict for
especially aggravated robbery, the State has to prove that the defendant robbed the victim
with a deadly weapon and the victim suffered serious bodily injury. Id. § 39-13-403(a).
A person commits criminal attempt when he or she acts with intent to complete a course
of action that would constitute the offense, and the conduct constitutes a substantial step
toward the commission of the offense. Tenn. Code Ann. § 39-12-101(a)(3).

       Viewing all reasonable inferences in favor of the State, the evidence showed that
Defendant murdered the victim during an attempted especially aggravated robbery.
Dwight Turner testified that he, Defendant, and Franklin Wood had discussed robbing the
victim because they knew that the victim worked and that he had been saving some
money. Also, the victim and Mr. Wood had been friends, but they had a disagreement
that ended their friendship. The plan was to hold the victim at gunpoint while he was
parked in the driveway. They planned to place a covering over the victim’s head and
drive him to the bank and “get him to tell the code to the ATM to withdraw the money
out of the bank.” After the robbery, the plan was to drop Defendant off and drive the
victim’s car to a “chop shop” in Atlanta.

       A second conversation about the robbery took place between Mr. Turner and Mr.
Wood at Eric King’s house on the night of the murder. This conversation was
corroborated by Angel Kilgore, who was also present during the conversation, and
Edward King who heard a portion of the conversation. Ms. Kilgore verified that Mr.
Turner was afraid that Mr. Wood would “snitch” on them if the robbery occurred, and
Mr. Turner eventually said that he did not want to participate in robbing the victim. She
also said that Mr. Turner and Mr. Wood did not plan to kill the victim, but planned to hit
him with the gun and scare him. She also said that they intended to buy school clothes
with the money from the robbery and that they were going to dress all in black for the
robbery. Sometime after the conversation between Mr. Wood and Mr. Turner, Defendant
arrived at Mr. King’s residence. Mr. Turner testified that Defendant wanted to rob the
victim that night. Mr. Turner testified that Mr. Wood refused to go with Defendant to
commit the robbery because he had to be home due to his curfew. Mr. Turner testified
that he told Defendant that he was too intoxicated to go with him. Defendant then left.
This information was also corroborated by Ms. Kilgore. Mr. Turner testified that
Defendant later called him and said that he thought he had murdered the victim.
Defendant told him that the victim began “tussling” with him and the gun “went off.”
The following day, Mr. Turner testified that he saw Defendant riding his bicycle.
                                          - 38 -
Defendant again said that he thought he had murdered the victim. Mr. Turner further
testified: “And he proceeded to say that, you know, he didn’t trust nobody no more. He
was like anybody who say something, brother, I got somebody who will take them off the
map. Which was saying that he would kill them. No witnesses, nothing.”

        Franklin Wood testified that there was a conversation prior to the victim’s murder
about stealing guns from the victim. He claimed that the conversation took place more
than a year prior to the murder. Mr. Wood also testified that just prior to the murder he
was at a gathering at Edward King’s house that included Mr. Turner and Ms. Kilgore. He
also testified that Mr. Turner indicated that he was afraid that Mr. Wood would “snitch”
about robbing the victim because Mr. Wood and the victim had been friends. Mr. Wood
also testified that Defendant arrived at Mr. King’s house later that night. Mr. Wood
testified that he did not get into the car with Defendant because he had to be home in time
for curfew. He said that Mr. Turner began crying and said that he did not want to get into
trouble. Defendant then left.

        Mr. Wood testified that on the day of the murder, Defendant had texted him and
said that he needed some shoes and a shirt. Defendant also said that he had robbed
someone on “58.” He later met Defendant at the bottom of the hill near Mr. Wood’s
house. Defendant said that he had robbed a “white guy on 58 at the liquor store.”
Defendant flashed money that he had taken from the man, and Defendant also had a gun.
Mr. Wood noted that Defendant was barefoot, and he was wearing a black t-shirt with a
superman emblem. Mr. Wood testified that he and Defendant walked to the corner of the
street where the victim lived, and Defendant asked, “[Where your boy at[?]” They both
looked toward the victim’s house and saw that the victim was not at home. Mr. Wood
testified that he left Defendant standing in his next door neighbor’s yard, and he knew
what Defendant planned to do because Defendant “had a gun and he robbed somebody
before and I knew I guess when he was over there and he was going to do it.” Mr. Wood
testified that he later missed three calls from Defendant. He called Defendant back at
approximately 10:00 p.m., and Defendant asked if police were there. Defendant also
said, “[Y]ou ain’t seen me, you ain’t heard from me.”

        Mr. Wood testified that after he and Defendant were arrested and while they were
in juvenile court, Defendant said that the victim was “bucking the whole time and he
knew [the victim] knew who he was and [the victim] tried to go for the keys and his head
hit the gun and it went off.” During a recorded call, Mr. Wood told Mr. Turner that he
told Defendant where the bank was at and that it was the one by the mall. Mr. Wood also
told Mr. Turner that Defendant planned to “sit out there until [the victim] got off.” Mr.
Wood admitted that he knew Defendant was going to rob the victim when he left
Defendant standing near the victim’s house. Mr. Wood testified that he thought the gun
Defendant had was a chrome semiautomatic.

                                          - 39 -
        Sabretta Linder testified that while Defendant was incarcerated, he asked her to
look for a gun that he referred to as his “bitch.” She thought that the gun was registered
to Defendant’s brother, Kevin Greer, and that it was a silver “.38” [sic] caliber weapon.
Defendant told her that the gun was supposed to be wrapped in a dark-colored sock and
was at his grandmother’s house near a bottle in the bushes outside of the house.
Although Ms. Linder and police looked for the weapon behind the house, they did not
find it. However, police found Mr. Carroll’s wallet behind the apartment complex, and
they also found two black t-shirts. In her statement to Detective Hinton, Ms. Linder told
him that Defendant was involved in the victim’s murder and that Jamicah drove the car
that he was riding in. During a recorded jail call, Defendant told Ms. Linder to tell
Jamicah Moore that he needed to stay away from the police. Defendant also told her to
tell Mr. Moore what to say if the police talked to him.

       A search warrant was executed at Defendant’s residence. Police recovered a black
superman t-shirt, a fragment from a rubber glove with Defendant’s DNA on the inside, a
live .380 caliber round of ammunition, and black tennis shoes. There was also a
handwritten note that appeared to be an attempt to create an alibi. There was a spent .380
shell casing recovered from the murder scene, and the bullet recovered from the victim’s
head was a .380 auto caliber bullet. There was testimony by Detective Merritt that
Defendant’s cell phone was connected the same cell phone tower as the victim’s phone at
the time of the murder. We also note that prior to the victim’s murder, Defendant robbed
Steve Carroll of his wallet and cell phone as he was leaving work. Defendant used a
small silver gun that Mr. Carroll thought was an automatic. Mr. Carroll’s cell phone was
used two hours before the victim’s murder to call Defendant’s associate, Jamicah Moore.
As noted earlier in this opinion, Mr. Carroll’s wallet was found behind the apartment
complex where Defendant’s grandmother lived.

       We note that Defendant did not specifically challenge the sufficiency of the
evidence to support his separate conviction for attempted especially aggravated robbery.
Arguably, he has therefore in effect conceded that crucial proof. However, it seems that
Defendant has at least implicitly challenged the sufficiency of the evidence of attempted
especially aggravated robbery. The evidence is certainly sufficient to support the
conviction of attempted especially aggravated robbery. Also, from a review of all of the
evidence, a rational jury could find Defendant guilty of first degree murder during an
attempt to commit especially aggravated robbery. The jury obviously accredited the
testimony of the State’s witnesses, and any accomplice testimony was sufficiently
corroborated. Defendant is not entitled to relief on this issue.




                                          - 40 -
VII.   Cumulative Error

        Defendant contends that the errors raised in his brief amount to cumulative error
which entitle him to a new trial. However, because we have determined that Defendant is
entitled to a new trial based on an erroneous jury instruction, this issue is moot.


                                  ____________________________________________
                                  THOMAS T. WOODALL, PRESIDING JUDGE




                                         - 41 -